Citation Nr: 1453701	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES 

1.  Entitlement to an effective date prior to December 11, 2008, for the grant of service connection for a scar of the right forehead.

2.  Entitlement to an effective date prior to December 11, 2008, for the grant of service connection for a scar of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 
 
In June 2013, the Veteran testified before the undersigned at an RO hearing (Travel Board).  A hearing transcript has been associated with the claims file.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than December 11, 2008, for the award of service connection for scars of his right forehead and left foot.  Specifically, the Veteran contends that the effective date should date back to January 1969, when he originally filed a claim for service connection for scars of the right forehead and left foot.

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014).

In this case, an April 1969 rating decision denied the Veteran's original January 1969 claim for service connection for scars on his right forehead and left foot.  A February 2005 rating decision declined to reopen the claim.  On December 11, 2008, the Veteran filed another claim seeking to reopen his previously denied claim.  A May 2010 rating decision reopened the claim, granted service connection for scars of the right forehead and left foot, and assigned an effective date of December 11, 2008.  The Veteran perfected an appeal of the effective date assigned the award of service connection for the scars.  In June 2013, the Veteran filed a CUE claim with respect to the prior April 1969 and February 2005 rating decisions essentially putting forth the contention that service connection should have been awarded in 1969.  The Board finds that the issue of whether the April 1969 and February 2005 rating decisions contain CUE is inextricably intertwined with the earlier effective date issue as a favorable disposition in regard to the CUE claim directly impacts whether there remains a case or issue in controversy before the Board.  The Board cannot consider the CUE issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006). Thus, the matter must be remanded to the RO/AMC to consider.  This is in accordance with the general principles set forth in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims (Court) recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should adjudicate whether there was CUE in the April 1969 and February 2005 rating decisions that denied service connection for scars of the right forehead and left foot.  See June 2013 statement from the Veteran.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



